EXHIBIT 10.2


EXECUTION VERSION

--------------------------------------------------------------------------------

THIRD LIEN INTERCREDITOR AGREEMENT

This THIRD LIEN INTERCREDITOR AGREEMENT (this "Agreement") is dated as of
January 6, 2020, and entered into by and between (i) TCW ASSET MANAGEMENT
COMPANY LLC, as collateral agent for the Term Loan Claimholders (as defined
below) (including its successors and assigns in such capacity from time to time,
the "Term Loan Agent"), (ii) BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Revolving Loan Claimholders (as defined below)
(including its successors and assigns in such capacity from time to time,
including any person designated as such pursuant to a Refinancing of the initial
Revolving Loan Agreement, the "Revolving Agent") and (iii) U.S. Bank National
Association, in its capacity as collateral agent for the Third Lien Claimholders
(as defined below) (including its successors and assigns in such capacity from
time to time, "Third Lien Agent").

RECITALS

School Specialty, Inc., a Delaware corporation (the "Borrower"), the lenders
party thereto, and the Revolving Agent, have entered into that certain Loan
Agreement dated as of June 11, 2013 (the "Revolving Loan Agreement") providing
for a Revolving Loan facility pursuant to which such lenders have or may, from
time to time, make loans and provide other financial accommodations to Borrower
(the "Revolving Lenders").  The obligations of Borrower to repay such loans and
other obligations under the Revolving Loan Agreement are guaranteed by each
"Guarantor" (as defined in the Revolving Loan Agreement) (the "Guarantors");

Borrower, the lenders party thereto, and Term Loan Agent, have entered into that
certain Loan Agreement dated as of April 7, 2017 (the "Term Loan Agreement")
pursuant to which such lenders have agreed to make term loans to Borrower (the
"Term Lenders").  The obligations of Borrower to repay such term loans and other
obligations under the Term Loan Agreement is guaranteed by the Guarantors;

Borrower has obligations in respect of the "Extended Prepetition Debt" (as
defined in the Third Lien Security Agreement) as in effect on the date hereof
and such Extended Prepetition Debt is permitted to be secured by certain liens
on the Collateral consisting of personal property (other than the ABL Priority
Collateral) as set forth in the Third Lien Security Agreement;

The obligations of Borrower and the Guarantors under the Senior Lien Documents
(as defined below) are secured on a first and second priority basis by Liens on
substantially all of the assets of Borrower and the Guarantors, subject to the
terms of the Intercreditor Agreement (as defined below);

The obligations of Borrower and the Guarantors under the Third Lien Documents
(as defined below) are to be secured on a third priority basis by Liens on
substantially all of the personal property assets of Borrower and the Guarantors
(other than the ABL Priority Collateral); and

The Revolving Agent, for itself and on behalf of the Revolving Loan
Claimholders, the Term Loan Agent, for itself and on behalf of the Term Loan
Claimholders, and the Third Lien Agent, for itself and on behalf of the Third
Lien Claimholders, desire to enter into this Agreement to (a) confirm the
relative priority of their respective security interests in the assets of
Borrower and the Guarantors, (b) provide for the application, in accordance with
such priorities, of proceeds of such assets and properties, and (c) address
certain other matters.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth, and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1.  Definitions; Rules of Construction.

1.1Defined Terms.  Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the UCC shall be construed and defined as set
forth in the UCC unless otherwise defined herein; provided, that to the extent
that the UCC is used to define any term used herein and if such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern.  As used in the Agreement, the
following terms shall have the following meanings: 

"ABL Priority Collateral" has the meaning ascribed to such term in the Third
Lien Security Agreement.

"Agreement" has the meaning set forth in the preamble hereto.

"Bank Product Obligations" has the meaning set forth in the Revolving Loan
Agreement.

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now or hereafter in effect, or any successor statute.

"Bankruptcy Law" means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors or affecting creditors' rights generally.

"Borrower" has the meaning set forth in the recitals to this Agreement.

"Business Day" means any day other than a Saturday, Sunday, or day on which
banks in New York City, Chicago, Illinois and St. Paul, Minnesota are authorized
or required by law to close.

"Cash Collateral" has the meaning set forth in Section 6.2.

"Claimholders" means the Senior Lien Claimholders and the Third Lien
Claimholders, or any one of them.

"Collateral" means all of the assets of each and every Grantor, whether real,
personal or mixed, constituting Senior Lien Collateral or Third Lien Collateral.

"Conforming Amendment" means any amendment to any Third Lien Document that is
substantively identical to a corresponding amendment to a comparable provision
of a Senior Lien Document (but maintaining an equivalent proportionate
difference between the dollar amounts or ratios, as the case may be, in the
relevant provision in the Third Lien Document and those in the corresponding
provision of the Senior Lien Document, to the extent such a difference exists on
the date hereof).

"Debt" means Senior Lien Obligations or Third Lien Debt, as the context
requires.  

"Deemed Third Lien Amendment" means any amendment, modification, waiver, or
consent with respect to any of the Senior Lien Collateral Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Lien Collateral Documents or
changing in any manner the rights of any parties thereunder, provided that no
such

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

amendment, waiver or consent (other than amendments, modifications and waivers
that secure additional extensions of credit and add additional secured creditors
and do not violate the express provisions of the Third Lien Documents), (a)
shall have the effect of removing Collateral subject to the Lien of the Third
Lien Documents, except to the extent that a release of such Lien is permitted or
required by this Agreement, (b) that materially and adversely affects the rights
of the Third Lien Agent shall apply to the Third Lien Documents without the
consent of Third Lien Agent and (c) notice of such amendment, modification,
waiver or consent and the substance thereof shall be given to Third Lien Agent
no later than 30 days after its effectiveness (provided that the failure to give
such notice shall not affect the effectiveness or validity thereof).

"Default Disposition" has the meaning set forth in Section 5.1(d).

"DIP Financing" has the meaning set forth in Section 6.2.

"DIP Financing Conditions" means that: Third Lien Agent retains its Liens with
respect to the Third Lien Collateral that existed as of the date of the
commencement of the applicable Insolvency Proceeding (including proceeds thereof
arising after the commencement of such Insolvency Proceeding), junior to the
Liens securing DIP Financing and the Liens securing the Senior Lien Obligations.

"Discharge of Revolving Loan Obligations" shall mean, except to the extent
otherwise expressly provided in Section 6.8 or Section 5.3:

(a)payment in full in cash or immediately available funds of all of the
Revolving Loan Obligations (other than LC Obligations and Bank Product
Obligations (as defined in the Intercreditor Agreement) and other than
unasserted contingent indemnification obligations); 

(b)termination or expiration of all commitments, if any, of the Revolving
Lenders to extend credit to the Borrower; 

(c)termination of, or providing cash collateral (in an amount, to the extent,
and in the manner required by the Revolving Loan Agreement) in respect of, all
LC Obligations; and  

(d)termination of, or providing cash collateral (in an amount, to the extent,
and in the manner required by the Revolving Loan Agreement) in respect of, all
Bank Product Obligations, and 

(e)providing cash collateral to Revolving Agent in such amount as Revolving
Agent determines is reasonably necessary to secure the Revolving Loan
Claimholders in respect of any asserted, threatened (in writing), or reasonably
expected claims, demands, actions, suits, proceedings, investigations,
liabilities, fines, costs, penalties, or damages for which any of the Revolving
Loan Claimholders may be entitled to indemnification by any Grantor pursuant to
the indemnification provisions in the Revolving Loan Documents; 

provided that the Discharge of Revolving Loan Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of other Revolving
Loan Obligations that constitute an exchange or replacement for or a Refinancing
of such Revolving Loan Obligations.

"Discharge of Senior Lien Obligations" means the Discharge of Revolving Loan
Obligations and the Discharge of Term Loan Obligations.  

"Discharge of Term Loan Obligations" means, except to the extent otherwise
expressly provided in Section 6.8 or Section 5.3:

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)payment in full in cash or immediately available funds of all of the Term
Loan Obligations (other than unasserted contingent indemnification
obligations); 

(b)termination or expiration of all commitments, if any, of the Term Lenders to
extend credit to the Borrower; and 

(c)providing cash collateral to Term Loan Agent in such amount as Term Loan
Agent determines is reasonably necessary to secure the Term Loan Claimholders in
respect of any asserted, threatened (in writing), or reasonably expected claims,
demands, actions, suits, proceedings, investigations, liabilities, fines, costs,
penalties, or damages for which any of the Term Loan Claimholders may be
entitled to indemnification by any Grantor pursuant to the indemnification
provisions in the Term Loan Documents; 

provided that the Discharge of Term Loan Obligations shall not be deemed to have
occurred if such payments are made with the proceeds of other Term Loan
Obligations that constitute an exchange or replacement for or a Refinancing of
such Term Loan Obligations.

"Disposition" or "Dispose" means the sale, assignment, transfer, license, lease
(as lessor), exchange, or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).

"Enforcement Action" means

(a) the taking of any action to enforce any Lien in respect of the Collateral,
including the institution of any foreclosure proceedings or, the noticing of any
public or private sale or other disposition pursuant to Article 9 of the UCC or
other applicable law, or the taking of any action in an attempt to vacate or
obtain relief from a stay or other injunction restricting any other action
described in this definition,

(b) the exercise of any right or remedy provided to a secured creditor under the
Senior Lien Documents or the Third Lien Documents (including, in either case,
any delivery of any notice to seek to obtain payment directly from any account
debtor of any Grantor or any depositary bank, securities intermediary, or other
person obligated on any Collateral of any Grantor, the taking of any action or
the exercise of any right or remedy in respect of the Collateral, or the
exercise of any right of setoff or recoupment with respect to obligations owed
to any Grantor), under applicable law, at equity, in an Insolvency Proceeding or
otherwise, including the acceptance of Collateral in full or partial
satisfaction of an obligation,

(c) the Disposition of all or any portion of the Collateral, by private or
public sale or any other means, including by acceptance of Collateral pursuant
to Section 9-620 of the UCC,

(d) the solicitation of bids from third parties to conduct the Disposition of
all or a material portion of the Collateral to the extent undertaken and being
diligently pursued in good faith to consummate the Disposition of such
Collateral within a commercially reasonable time,

(e) the engagement or retention of sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third parties for the
purpose of valuing, marketing, or Disposing of all or a material portion of the
Collateral to the extent undertaken and being diligently pursued in good faith
to consummate the Disposition of such Collateral within a commercially
reasonable time,

(f) the exercise of any other enforcement right relating to the Collateral
(including the exercise of any voting rights relating to any Equity Interests
composing a portion of the Collateral) whether under the Senior Lien Documents,
the Third Lien Documents, under applicable law of any jurisdiction, in

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

equity, in an Insolvency Proceeding, or otherwise (including the commencement of
applicable legal proceedings or other actions with respect to all or a material
portion of the Collateral to facilitate the actions described in the preceding
clauses), and

(g) the pursuit of Default Dispositions relative to all or a material portion of
the Collateral to the extent undertaken and being diligently pursued in good
faith to consummate the Disposition of such Collateral within a commercially
reasonable time.

"Equity Interests" means the "Equity Interests" as that term is defined in the
Term Loan Agreement.

"Final Order" means an order of a court of competent jurisdiction as to which
the time to appeal, petition for certiorari, or move for re-argument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for re-argument or rehearing shall then be pending or, in the
event that an appeal, writ of certiorari, or re-argument or rehearing thereof
has been filed or sought, such order shall have been affirmed or confirmed by
the highest court to which such order was appealed, or from which certiorari,
re-argument or rehearing was sought and the time to take any further appeal,
petition for certiorari or move for re-argument or rehearing shall have expired;
provided, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure or any analogous rule under the Federal Rules
of Bankruptcy Procedure or applicable state court rules of civil procedure, may
be filed with respect to such order shall not cause such order not to be a Final
Order.

"Governmental Authority" means the government of the United States of America or
any other nation, any political subdivision thereof, whether state, provincial,
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory, or administrative powers or functions of or pertaining to
government.

"Grantors" means Borrower and the Guarantors, and each other person that may,
from time to time, execute and deliver a Senior Lien Collateral Document or a
Third Lien Collateral Document as a "debtor," "grantor," "obligor," or "pledgor"
(or the equivalent thereof) or that may, from time to time, be (or whose assets
may be) subject to a judgment lien in favor of any of the Senior Lien
Claimholders or any of the Third Lien Claimholders in respect of the Senior Lien
Obligations or the Third Lien Debt, as applicable, and "Grantor" means any one
of them.

"Guarantors" has the meaning set forth in the recitals to this Agreement and
"Guarantor" means any one of them.

"Inalienable Interests" has the meaning set forth in Section 4.4.

"Insolvency Proceeding" means:

(a)any voluntary or involuntary case or proceeding under any Bankruptcy Law with
respect to any Grantor; 

(b)any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any receivership, liquidation or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its
assets; 

(c)any liquidation, dissolution, or winding up of any Grantor whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy; or  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(d)any assignment for the benefit of creditors or any other marshaling of assets
or liabilities of any Grantor. 

"Intercreditor Agreement"  the Intercreditor Agreement, dated as of April 7,
2017, among Obligors, the Revolving Loan Agent and Term Loan Agent, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, relating to the Revolving Loan Agreement and the Term Loan
Agreement, and any other intercreditor agreement entered into in connection with
a refinancing of the Revolving Loan Agreement and to the extent such refinancing
is permitted under the Intercreditor Agreement.

"LC Obligations" has the meaning set forth in the Revolving Loan Agreement.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a capital lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

"person" means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or other entity.

"Plan of Reorganization" means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding.

"Pledged Collateral" has the meaning set forth in Section 5.4(a).

"Refinance" means, in respect of any indebtedness, to refinance, extend, renew,
 supplement, restructure, replace, refund, or repay, or to issue other
indebtedness in exchange or replacement for such indebtedness, in whole or in
part, whether with the same or different lenders, arrangers, or agents.
 "Refinanced" and "Refinancing" shall have correlative meanings.

"Revolving Agent" has the meaning set forth in the preamble to this Agreement.  

"Revolving Loan Agreement" has the meaning set forth in the recitals to this
Agreement.

"Revolving Loan Claimholders" means, collectively, the Revolving Lenders, the
Revolving Agent in its capacity as provider of Swingline Loans (as that term is
defined in the Revolving Loan Agreement), the Issuing Bank (as that term is
defined in the Revolving Loan Agreement), the Secured Bank Product Providers (as
that term is defined in the Revolving Loan Agreement) and the Revolving Agent.  

"Revolving Loan Collateral Documents" means the Revolving Loan Security
Agreement and any other agreement, document, or instrument pursuant to which a
Lien is granted (or purported to be granted) securing any Revolving Loan
Obligations or under which rights or remedies with respect to such Liens are
governed.

"Revolving Loan Documents" means the Revolving Loan Agreement, the Revolving
Loan Collateral Documents and any other Loan Documents (as defined in the
Revolving Loan Agreement).

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

"Revolving Loan Obligations" means all Obligations (as that term is defined in
the Revolving Loan Agreement) and all other amounts owing, due, or secured under
the terms of the Revolving Loan Agreement or any other Revolving Loan Documents
(including pursuant to any DIP Financing that Refinances any Revolving Loan
Obligations), whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, obligations with respect to loans, LC Obligations,
Bank Product Obligations, obligations to provide cash collateral in respect of
LC Obligations or Bank Product Obligations or indemnities in respect thereof,
any other indemnities or guarantees, and all other amounts payable under or
secured by any Revolving Loan Document (including, in each case, all amounts
accruing on or after the commencement of any Insolvency Proceeding relating to
any Grantor, or that would have accrued or become due under the terms of the
Revolving Loan Documents but for the effect of the Insolvency Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such insolvency), in each case whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, including all
Enforcement Expenses and Indemnity Amounts (each as defined in the Intercreditor
Agreement).

"Revolving Loan Security Agreement" the "Guarantee and Collateral Agreement" as
that term is defined in the Revolving Loan Agreement.  

"Revolving Lenders" means the "Lenders" as that term is defined in the Revolving
Loan Agreement (including the Issuing Bank (as that terms is defined in the
Revolving Loan Agreement), including the Revolving Agent (in its capacity as
provider of Swingline Loans)).

"Senior Lien Agent" means the Term Loan Agent until the Discharge of Term Loan
Obligations and then Revolving Agent.

"Senior Lien Claimholders" means, as of any date of determination, the Revolving
Loan Claimholders and the Term Loan Claimholders.  

"Senior Lien Collateral" means the assets of each and every Grantor, whether
real, personal or mixed, with respect to which a Lien is granted (or purported
to be granted) as security for any Senior Lien Obligations, including all
proceeds and products thereof.

"Senior Lien Collateral Documents" means the Revolving Loan Collateral Documents
and the Term Loan Collateral Documents.  

"Senior Lien Default" means any "Event of Default", as such term is defined in
any Senior Lien Document.

"Senior Lien Documents" means the Revolving Loan Documents and the Term Loan
Documents.  Notwithstanding the foregoing, any documents or agreements entered
into by any Grantor in connection with any DIP Financing shall not be subject to
the restrictions set forth in Section 5.3 or otherwise constitute "Senior Lien
Documents" unless the Senior Lien Agent designates in writing such documents as
"Senior Lien Documents".

"Senior Lien Lenders" means the Revolving Lenders and the Term Lenders.  

"Senior Lien Obligations" means (a) the Revolving Loan Obligations, (b) the Term
Loan Obligations, and (c) all other obligations of the Grantors in respect of,
or arising under, the Senior Lien Documents, plus interest and all fees, costs,
charges and expenses, including legal fees and expenses to the extent authorized
under the Senior Lien Documents, in each case whether accrued or incurred before
or

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

after the commencement of an Insolvency Proceeding, and whether or not allowed
or allowable in an Insolvency Proceeding.

"Term Lenders" means the "Lenders" as that term is defined in the Term Loan
Agreement.  

"Term Loan Agent" has the meaning set forth in the preamble to this Agreement.

"Term Loan Agreement" has the meaning set forth in the recitals to this
Agreement.

"Term Loan Claimholders" means, collectively, the Term Lenders and the Term Loan
Agent.  

"Term Loan Collateral Documents" means the Term Loan Security Documents (as
defined in the Term Loan Agreement).

"Term Loan Documents" means the Term Loan Agreement, the Term Loan Collateral
Documents and any other Loan Documents (as defined in the Term Loan Agreement).

"Term Loan Obligations" means the Obligations (as defined in the Term Loan
Agreement) of the Grantors under the Term Loan Agreement, the Term Loan
Collateral Documents and any other Loan Documents (as defined in the Term Loan
Agreement), whether now existing or arising hereafter, including all principal,
premium, interest, fees, attorneys fees, costs, charges, expenses, obligations
with respect to loans, or indemnities in respect thereof, any other indemnities
or guarantees, and all other amounts payable under or secured by any Term Loan
Document (including, in each case, all amounts accruing on or after the
commencement of any Insolvency Proceeding relating to any Grantor, or that would
have accrued or become due under the terms of the Term Loan Documents but for
the effect of the Insolvency Proceeding and irrespective of whether a claim for
all or any portion of such amounts is allowable or allowed in such Insolvency
Proceeding), in each case whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured.

"Term Loan Security Agreement" means the "Guaranty and Collateral Agreement" as
that term is defined in the Term Loan Agreement.  

"Third Lien Agent" has the meaning set forth in the preamble to this Agreement.

"Third Lien Claimholders" means, as of any date of determination, the holders of
Extended Prepetition Debt in their capacity as such and the Third Lien Agent.

"Third Lien Collateral" means all of the Collateral consisting of personal
property and securing the Term Loan Obligations other than the ABL Priority
Collateral.

"Third Lien Collateral Documents" means the Third Lien Security Agreement.

"Third Lien Debt" means the Extended Prepetition Debt (as defined in the Third
Lien Security Agreement as in effect on the date hereof) and all other
obligations of the Grantors in respect of, or arising under, the Third Lien
Security Agreement (as in effect on the date hereof), including the fees,
expenses and indemnities of the Third Lien Agent.

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

"Third Lien Deficiency Claim" means any portion of the Third Lien Debt
consisting of an allowed unsecured claim under Section 506(a) of the Bankruptcy
Code (or any similar provision under any other law governing an Insolvency
Proceeding).

"Third Lien Documents" means the Third Lien Collateral Documents, and the letter
agreements evidencing the Extended Prepetition Debt entered into by the Borrower
and the holder of such Extended Prepetition Debt.

"Third Lien Secured Claim" means any portion of (i) the Third Lien Debt held by
the holders of the Extended Prepetition Debt not constituting a Third Lien
Deficiency Claim or (ii) all other obligations of the Grantors in respect of, or
arising under, the Third Lien Security Agreement to the extent not constituting
an allowed unsecured claim under Section 506(a) of the Bankruptcy Code (or any
similar provision under any other law governing an Insolvency Proceeding).

"Third Lien Security Agreement" means the "Third Lien Security Agreement" dated
as of the date hereof by and among Third Lien Agent, on behalf of the holders of
the Extended Prepetition Debt and the Grantors party thereto.

"Subsidiary" of a person means a corporation, partnership, limited liability
company, or other entity as to which that person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

"UCC" means the Uniform Commercial Code (or any similar or comparable
legislation) as in effect in any applicable jurisdiction.

1.2Construction.  The definitions of terms in this Agreement shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms.  The words "include," "includes," and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  The term
"or" shall be construed to have, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or."  Any term used in this Agreement and
not defined in this Agreement shall have the meaning set forth in the Revolving
Loan Agreement, Term Loan Agreement and/or Third Lien Indenture, as the context
requires.  Unless the context requires otherwise: 

(a)except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, supplemented, modified, renewed, extended, Refinanced, refunded, or
replaced; 

(b)any reference to a definition in a Senior Lien Document shall be construed to
also refer to any comparable term in any agreement, instrument, or other
document the debt under which Refinances the Senior Lien Obligations; 

(c)any reference to a definition in a Third Lien Document shall be construed to
also refer to any comparable term in any agreement, instrument, or other
document the debt under which Refinances the Third Lien Secured Claims; 

(d)any reference to any agreement, instrument, or other document herein "as in
effect on the date hereof" shall be construed as referring to such agreement,
instrument, or other document without  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

giving effect to any amendment, restatement, supplement, modification, or
Refinancing thereto or thereof occurring after the date hereof;

(e)any definition of, or reference to, Senior Lien Obligations or the Third Lien
Secured Claims herein shall be construed as referring to the Senior Lien
Obligations or the Third Lien Secured Claims (as applicable) as from time to
time amended, restated, supplemented, modified, renewed, extended, Refinanced,
refunded, or replaced; 

(f)any reference herein to any person shall be construed to include such
person's successors and assigns and as to any Grantor shall be deemed to include
a receiver, trustee, or debtor-in-possession on behalf of any of such person or
on behalf of any such successor or assignee of such person; 

(g)except as otherwise expressly provided herein, any reference to Senior Lien
Agent agreeing to or having the right to do, or refraining from or having the
right to refrain from doing, an act shall be construed as binding on each of the
Senior Lien Claimholders, any reference to Senior Lien Agent shall be construed
as referring to Senior Lien Agent, for itself and on behalf of the other Senior
Lien Claimholders, any reference to Third Lien Agent agreeing to or having the
right to do, or refraining from or having the right to refrain from doing, an
act shall be construed as binding upon each of the Third Lien Claimholders, any
reference to Third Lien Agent shall be construed as referring to Third Lien
Agent, for itself and on behalf of the other Third Lien Claimholders, any
reference to the Senior Lien Claimholders shall be construed as including Senior
Lien Agent, and any reference to the Third Lien Claimholders shall be construed
as referring to Third Lien Agent; 

(h)the words "herein," "hereof," and "hereunder," and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; 

(i)all references herein to Sections shall be construed to refer to Sections of
this Agreement unless otherwise specified; and 

(j)the words "asset" and "property" shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. 

SECTION 2.  Lien Priorities.

2.1Relative Priorities.   

(a)Notwithstanding the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens in the Collateral securing the Third Lien
Secured Claims or of any Liens in the Collateral securing the Senior Lien
Obligations (including, in each case, notwithstanding whether any such Lien is
granted (or secures Debt relating to the period) before or after the
commencement of any Insolvency Proceeding) and notwithstanding any contrary
provision of the UCC or any other applicable law or the Third Lien Documents or
any defect or deficiencies in, or failure to attach or perfect, the Liens
securing the Senior Lien Obligations, or any other circumstance whatsoever,
Senior Lien Agent and Third Lien Agent hereby agree that: 

(i)any Lien with respect to the Collateral securing any Senior Lien Obligations,
whether such Lien is now or hereafter held by or on behalf of, or created for
the benefit of, Senior Lien Agent or any other Senior Lien Claimholder or any
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law,  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

subrogation, or otherwise, shall be senior in all respects and prior to any Lien
with respect to the Collateral securing any Third Lien Secured Claim; and

(ii)any Lien with respect to the Collateral securing any Third Lien Debt,
whether such Lien is now or hereafter held by or on behalf of, or created for
the benefit of, Third Lien Agent or any other Third Lien Claimholder or any
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation, or otherwise, shall be
junior and subordinate in all respects to all Liens with respect to the
Collateral securing any Senior Lien Obligations;   

(b)All Liens with respect to the Collateral securing any Senior Lien Obligations
shall be and remain senior in all respects and prior to all Liens with respect
to the Collateral securing any Third Lien Secured Claim, in each case, for all
purposes, whether or not such Liens securing any such Senior Lien Obligations
are subordinated to any Lien securing any other obligation of any Grantor or any
other person.   

2.2Prohibition on Contesting Liens or Claims.  Third Lien Agent agrees that it
will not (and hereby waives any right to), directly or indirectly, contest, or
support any other person in contesting, in any proceeding (including any
Insolvency Proceeding), the extent, validity, attachment, perfection, priority,
or enforceability of a Lien held by or on behalf of any of the  Senior Lien
Claimholders in the Senior Lien Collateral (or the extent, validity,
allowability, or enforceability of any Senior Lien Obligations secured thereby
or purported to be secured thereby), or the provisions of this Agreement;
provided, that nothing in this Agreement shall be construed to prevent or impair
the rights of Third Lien Agent to enforce the terms of this Agreement. 

2.3New Liens.   

(a)So long as the Discharge of Senior Lien Obligations has not occurred, and
except as set forth in Section 6.5(a)(ii), the parties hereto agree that no
Grantor shall grant or permit any additional Liens on any asset to secure any
Third Lien Debt. In no circumstance whatsoever may Third Lien Agent or any Third
Lien Claimholder hold any Lien on the ABL Priority Collateral. 

(b)To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available, Third Lien
Agent agrees that any amounts received by or distributed to it pursuant to or as
a result of Liens granted or purportedly granted in contravention of this
Section 2.3 shall be subject to Section 4.2. Third Lien Agent and the Third Lien
Claimholders hereby irrevocably authorize the Senior Lien Agent (and, prior to
the Discharge of Term Loan Obligations, Revolving Agent) to file such
statements, releases and other documents as are necessary or appropriate to
release any Lien on the ABL Priority Collateral purporting to secure any Third
Lien Debt, and any Lien on ABL Priority Collateral purporting to secure any
Third Lien Debt shall be automatically and unconditionally released by Third
Lien Agent and the Third Lien Claimholders without further consent or action by
any person. 

2.4Reserved.  

SECTION 3.  Exercise of Remedies.

3.1Standstill.  Subject to Section 3.2 and Section 3.3 below, until the
Discharge of Senior Lien Obligations has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, the Third Lien Agent
and the other Third Lien Claimholders will not: 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)exercise or seek to exercise any rights or remedies with respect to any
Collateral (including taking any Enforcement Action with respect to any
Collateral);  

(b)commence or join with any person (other than Senior Lien Agent) in
commencing, or filing a petition for, any Insolvency Proceeding against any
Grantor; 

(c)contest, protest, or object to any Enforcement Action by Senior Lien Agent or
any other Senior Lien Claimholder; and 

(d)object to (and waive any and all claims with respect to) the forbearance by
Senior Lien Agent or the Senior Lien Claimholders from taking any Enforcement
Action.   

3.2Exclusive Enforcement Rights.  Until the Discharge of Senior Lien Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, the Senior Lien Claimholders (subject to the terms of the
Intercreditor Agreement) shall have the exclusive right to take Enforcement
Actions with respect to the Collateral without any consultation with or the
consent of any Third Lien Claimholder.  In connection with any Enforcement
Action, the Senior Lien Claimholders may enforce the provisions of the Senior
Lien Documents and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion and in
each case subject to the terms of the Intercreditor Agreement.  Such exercise
and enforcement shall include the rights of an agent appointed by them to
Dispose of Collateral, to incur expenses in connection with such Disposition,
and to exercise all the rights and remedies of a secured creditor under
applicable law. 

3.3Third Lien Permitted Actions.  Anything to the contrary in this Section 3
notwithstanding, any Third Lien Claimholders may: 

(a)if an Insolvency Proceeding has been commenced by or against any Grantor,
file a claim or statement of interest with respect to the Third Lien Secured
Claim; 

(b)take any action (not adverse to the priority status of the Liens on the
Collateral securing the Senior Lien Obligations, or the rights of Senior Lien
Agent or any other Senior Lien Claimholder to undertake Enforcement Actions) in
order to create or perfect its Lien in and to the Third Lien Collateral; 

(c)file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Third
Lien Claimholders, including any claims secured by the Third Lien Collateral, if
any;  

(d)vote on any Plan of Reorganization and make any filings and motions that are,
in each case, not in contravention of the provisions of this Agreement, with
respect to the Third Lien Secured Claim and the Third Lien Collateral;  

(e)join (but not exercise any control with respect to) any judicial foreclosure
proceeding or other judicial lien enforcement proceeding with respect to the
Third Lien Collateral initiated by Senior Lien Agent to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with an
Enforcement Action by Senior Lien Agent (it being understood that neither Third
Lien Agent nor any Third Lien Claimholder shall be entitled to receive any
proceeds thereof unless otherwise expressly permitted herein); and 

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(f)bid for or purchase Third Lien Collateral at any public, private, or judicial
foreclosure upon such Collateral initiated by any Senior Lien Claimholder, or
any sale of Third Lien Collateral during an Insolvency Proceeding; provided,
that such bid may not include a "credit bid" in respect of any Third Lien Debt
unless the proceeds of such bid are otherwise sufficient to cause the Discharge
of Senior Lien Obligations in full, in cash immediately upon closing. 

3.4Retention of Proceeds.  Neither Third Lien Agent nor any other Third Lien
Claimholder shall be permitted to retain any proceeds of Collateral in
connection with any Enforcement Action unless and until the Discharge of Senior
Lien Obligations has occurred, and any such proceeds received or retained in any
other circumstance will be subject to Section 4.2.   

3.5Non-Interference.  Subject to any specific provision of this Agreement to the
contrary, Third Lien Agent hereby: 

(a)agrees that Third Lien Agent and the other Third Lien Claimholders will not
take any action that would restrain, hinder, limit, delay, or otherwise
interfere with any Enforcement Action by Senior Lien Agent or any other Senior
Lien Claimholder, or that is otherwise not prohibited hereunder, including any
Disposition of the Collateral, whether by foreclosure or otherwise; 

(b)subject to Section 3.6, waives any and all rights it or the Third Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which Senior Lien Agent or the Senior Lien Claimholders seek to
enforce or collect the Senior Lien Obligations or the Liens securing the Senior
Lien Obligations granted in any of the Senior Lien Collateral, regardless of
whether any action or failure to act by or on behalf of Senior Lien Agent or the
Senior Lien Claimholders is adverse to the interest of the Third Lien
Claimholders;  

(c)waives any and all rights it or any other Third Lien Claimholders may have to
oppose, object to, or seek to restrict the Senior Lien Agent or the other Senior
Lien Claimholders from exercising their rights to set off or credit bid their
debt; and 

(d)acknowledges and agrees that no covenant, agreement or restriction contained
in the Third Lien Collateral Documents or any other Third Lien Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of Senior Lien Agent or the Senior Lien Claimholders with respect to
the Collateral as set forth in this Agreement and the Senior Lien Credit
Documents. 

3.6Unsecured Creditor Remedies.  Except as set forth in Sections 2.2, 3.1, 3.5,
and 6, Third Lien Agent and the other Third Lien Claimholders may exercise
rights and remedies as unsecured creditors generally against any Grantor in
accordance with the terms of the Third Lien Documents and applicable law so long
as doing so is not, directly or indirectly, inconsistent with the terms of this
Agreement; provided, that in the event that any Third Lien Claimholder becomes a
judgment Lien creditor in respect of Third Lien Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Third
Lien Secured Claim, such judgment Lien shall be subject to the terms of this
Agreement for all purposes as the other Liens securing the Third Lien Secured
Claim; provided, further, that neither Third Lien Agent nor any Third Lien
Claimholder shall seek or obtain a judgment Lien on any assets that constitute
ABL Priority Collateral. 

SECTION 4.  Proceeds.

4.1Application of Proceeds.   

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)Regardless of whether an Insolvency Proceeding has been commenced by or
against any Grantor, any Collateral, or proceeds thereof, received in connection
with any Enforcement Action and, except as otherwise provided in Sections 6.5
and 6.9(c), any Collateral or proceeds thereof (or amounts distributed on
account of a Lien in the Collateral or the proceeds thereof) received in
connection with any Insolvency Proceeding involving a Grantor shall (at such
time as such Collateral or proceeds or other amounts have been monetized) be
applied:  

(i)first, to the payment in full in cash of costs and expenses of (x) Senior
Lien Agent in connection with such Enforcement Action or Insolvency Proceeding
and (y) Revolving Agent to the extent such Enforcement Action is against ABL
Priority Collateral, 

(ii)second, to the payment in full in cash or cash collateralization of the
Senior Lien Obligations in accordance with the Intercreditor Agreement and the
Senior Lien Documents, and in the case of payment of any revolving loans,
without any requirement for the concurrent permanent reduction of any revolving
loan commitment thereunder or the establishment of a reserve by Revolving Agent
(or, following the Discharge of Term Loan Obligations, Senior Lien Agent),  

(iii)third, to the payment in full in cash of costs and expenses of Third Lien
Agent in connection with such Enforcement Action or Insolvency Proceeding (to
the extent Third Lien Agent's Enforcement Action or action in the Insolvency
Proceeding was permitted hereunder), and 

(iv)fourth, to the payment in full in cash of the Third Lien Secured Claims in
accordance with the Third Lien Documents. 

(b)Notwithstanding the foregoing, if any Enforcement Action with respect to the
Collateral produces non-cash proceeds, then such non-cash proceeds shall be held
by the Senior Lien Agent (or, if such non-cash proceeds are proceeds of ABL
Priority Collateral, the Revolving Agent, prior to the Discharge of Term Loan
Obligations) as additional Collateral and, at such time as such non-cash
proceeds are monetized, shall be applied in the order of application set forth
above (subject, however, to the terms of the Intercreditor Agreement). Senior
Lien Agent (and, prior to the Discharge of Term Loan Obligations, Revolving
Agent) shall have no duty or obligation to Dispose of such non-cash proceeds and
may Dispose of such non-cash proceeds or continue to hold such non-cash
proceeds, in each case, in its discretion; provided, that any non-cash proceeds
received by Senior Lien Agent may be distributed by Senior Lien Agent, subject
to the terms of the Intercreditor Agreement, to the Senior Lien Claimholders in
full or partial satisfaction of Senior Lien Obligations in an amount determined
by Senior Lien Agent acting at the direction of the requisite Senior Lien
Claimholders or as a court of competent jurisdiction may direct pursuant to a
Final Order, including an order confirming a Plan of Reorganization in an
Insolvency Proceeding.  All Collateral and proceeds thereof received by Senior
Lien Agent may be applied, reversed, reapplied, credited, or reborrowed, in
whole or in part, pursuant to the Senior Lien Documents.  

4.2Turnover.   

(a)Unless and until the Discharge of Senior Lien Obligations has occurred
(irrespective of whether any Insolvency Proceeding has been commenced by or
against any Grantor), any Collateral, or proceeds thereof (including assets or
proceeds subject to Liens referred to in the final sentence of Section 2.3 or
the proviso in Section 3.6), received by Third Lien Agent or any Third Lien
Claimholder (i) in connection with an Enforcement Action with respect to the
Collateral by Third Lien Agent or any Third Lien Claimholder, or (ii) as a
result of the collusion by Third Lien Agent or any Third Lien Claimholder with
any Grantor in violating the rights of Senior Lien Agent or any other Senior
Lien  

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Claimholder (within the meaning of section 9-332 of the UCC), shall be
segregated and held in trust and forthwith paid over to Senior Lien Agent (or,
to the extent relating to ABL Priority Collateral, the Revolving Agent) subject
to the terms hereof and the Intercreditor Agreement, for the benefit of the
Senior Lien Claimholders (in accordance with their respective rights under the
Intercreditor Agreement) in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.
 Senior Lien Agent (and, with respect to proceeds of ABL Priority Collateral,
the Revolving Agent) is hereby authorized to make any such endorsements as agent
for the Third Lien Claimholders and this authorization is coupled with an
interest and is irrevocable until the Discharge of Senior Lien Obligations.

(b)Unless and until the Discharge of Senior Lien Obligations has occurred and
except as otherwise expressly provided in Section 2.1, Section 6.5 or  Section
6.9, if a Grantor (or any of its assets) is the subject of an Insolvency
Proceeding and if any distribution is received by Third Lien Agent or any Third
Lien Claimholder on account of their Third Lien Secured Claims in connection
with such Insolvency Proceeding (unless such distribution is made under a
confirmed Plan of Reorganization of such Grantor that (x) provides for Discharge
of Revolving Loan Obligations on the effective date thereof and (y) is accepted
by the requisite affirmative vote of all classes composed of the secured claims
of the Term Loan Claimholders or otherwise provides for the Discharge of Term
Loan Obligations), then such distribution shall be segregated and held in trust
and forthwith paid over to Senior Lien Agent (or, to the extent relating to ABL
Priority Collateral, the Revolving Agent) for the benefit of the Senior Lien
Claimholders (in accordance with their respective rights under the Intercreditor
Agreement) in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct, subject to the terms of
the Intercreditor Agreement.  For the avoidance of doubt, unless and until the
Discharge of Senior Lien Obligations has occurred, the Third Lien Agent shall be
required to turnover to the Senior Lien Agent (or, to the extent relating to ABL
Priority Collateral, the Revolving Agent) and the Senior Lien Agent (or
Revolving Agent, as applicable) shall be entitled to apply (or, in the case of
non-cash proceeds, hold) in accordance with Section 4.1 any cash or non-cash
distribution received by the Third Lien Claimholders on account of their Third
Lien Secured Claims pursuant to a confirmed Plan of Reorganization of a Grantor
(unless such distribution is made under a confirmed Plan of Reorganization of
such Grantor that (x) provides for Discharge of Revolving Loan Obligations on
the effective date thereof and (y) is accepted by the requisite affirmative vote
of all classes composed of the secured claims of the Term Loan Claimholders or
otherwise provides for the Discharge of Term Loan Obligations) irrespective of
whether such Plan of Reorganization (or any Final Order in respect thereof)
purports to find that the distribution to the Senior Lien Claimholders pays the
Senior Lien Obligations in full.  Senior Lien Agent (and, with respect to
proceeds of ABL Priority Collateral, the Revolving Agent) is hereby authorized
to make any such endorsements as agent for the Third Lien Claimholders and this
authorization is coupled with an interest and is irrevocable until the Discharge
of Senior Lien Obligations. 

4.3Reserved.   

4.4Non-Lienable Assets.  Notwithstanding anything to the contrary contained
herein, if any assets, licenses, rights, or privileges of any Grantor are
incapable of being the subject of a Lien in favor of a secured party (including
because of restrictions under applicable law, the nature of the rights or
interests of such Grantor, or the absence of a consent to such Lien by a third
party and irrespective of whether the applicable collateral documents attempt
(or purport) to encumber such assets, licenses, rights, or privileges) (the
"Inalienable Interests"), then the Senior Lien Agent and the Third Lien Agent
agree that any distribution or recovery Senior Lien Agent, or the other Senior
Lien Claimholders, or Third Lien Agent, or the other Third Lien Claimholders,
may receive with respect to, or that is allocable to, the value of any such
Inalienable Interests, or any proceeds thereof, whether received in their
capacity as unsecured creditors or otherwise, shall be turned over and applied
in accordance with Sections 4.1 and 4.2 (including any turnover of ABL Priority
Collateral or application of proceeds of ABL Priority Collateral to the
Revolving Agent) as if such distribution or recovery were, or were on account
of, Collateral or the proceeds of Collateral.   

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Until the Discharge of Senior Lien Obligations occurs, the Third Lien Agent
hereby appoints the Senior Lien Agent (or Revolving Agent, as applicable), and
any officer or agent of the Senior Lien Agent (or Revolving Agent, as
applicable), with full power of substitution, the attorney-in-fact of each Third
Lien Claimholder for the limited purpose of carrying out the provisions of this
Section 4.4 and taking any action and executing any instrument that the Senior
Lien Agent (or Revolving Agent, as applicable) may reasonably deem necessary or
advisable to accomplish the purposes of this Section 4.4, which appointment is
irrevocable and coupled with an interest.

4.5Prepayments.  Except as permitted in accordance with the payment conditions
set forth in the Third Lien Documents on the date hereof (without regard to any
waiver thereof), without the prior written consent of the Senior Lien Agent and
Revolving Agent, no Third Lien Claimholder will take, demand, or receive from
any Grantor any prepayment of principal (whether optional, voluntary, mandatory,
or otherwise or by set-off, redemption, defeasance, or other payment or
distribution) with respect to any Third Lien Secured Claim.  If any such
prepayments are received, at any time before the Discharge of Senior Lien
Obligations by one or more of the Third Lien Claimholders, they shall be held in
trust for the benefit of the Senior Lien Claimholders and forthwith paid over to
Senior Lien Agent for the benefit of the Senior Lien Claimholders subject to the
terms of the Intercreditor Agreement.  

SECTION 5.  Releases; Dispositions; Other Agreements.

5.1Releases.   

(a)  Senior Lien Agent shall have the exclusive right to make determinations
regarding the release or Disposition of any Collateral (other than ABL Priority
Collateral) pursuant to the terms of the Senior Lien Documents (including the
Intercreditor Agreement) or in accordance with the provisions of this Agreement,
in each case without any consultation with, consent of, or notice to Third Lien
Agent or any Third Lien Claimholder. Revolving Agent shall have the exclusive
right to make determinations regarding the release or Disposition of any ABL
Priority Collateral pursuant to the terms of the Senior Lien Documents
(including the Intercreditor Agreement) or in accordance with the provisions of
this Agreement, in each case without any consultation with, consent of, or
notice to Third Lien Agent or any Third Lien Claimholder. 

(b)If, in connection with an Enforcement Action, the Senior Lien Agent releases
any of its Liens on any part of the Collateral (or such Liens are released by
operation of law) or releases any Grantor from its obligations in respect of the
Senior Lien Obligations, then the Liens of Third Lien Agent on such Collateral,
and the obligations of such Grantor in respect of the Third Lien Secured Claims,
shall be automatically, unconditionally, and simultaneously released.   

(c)If, in connection with any Disposition of any Collateral permitted under the
terms of the Senior Lien Documents as in effect as of the date hereof, Senior
Lien Agent releases any of its Liens on the portion of the Collateral that is
the subject of such Disposition, or releases any Grantor from its obligations in
respect of the Senior Lien Obligations (if such Grantor is the subject of such
Disposition), then the Liens of Third Lien Agent on such Collateral, and the
obligations of such Grantor in respect of the Third Lien Secured Claim, shall be
automatically, unconditionally, and simultaneously released.   

(d)In the event of any private or public Disposition of all or a material
portion of the Collateral by one or more Grantors with the consent of Senior
Lien Agent (or, to the extent relating to ABL Priority Collateral, the Revolving
Agent), after the occurrence and during the continuance of a Senior Lien Default
(and prior to the Discharge of Senior Lien Obligations), which Disposition is
conducted by such Grantors with the consent of Senior Lien Agent (or Revolving
Agent, as applicable) in connection with good faith efforts by Senior Lien Agent
(or Revolving Agent, as applicable) to collect the Senior Lien  

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Obligations through the Disposition of Collateral (any such Disposition, a
"Default Disposition"), then the Liens of Third Lien Agent on such Collateral
shall be automatically, unconditionally, and simultaneously released (and, if
the Default Disposition includes Equity Interests in any Grantor, Third Lien
Agent further agrees to release those persons whose Equity Interests are
Disposed of from all of their obligations under the Third Lien Documents) so
long as (i) Senior Lien Agent also releases its Liens on such Collateral (and,
if the Default Disposition includes Equity Interests in any Grantor, Senior Lien
Agent is also releasing those persons whose Equity Interests are Disposed of
from all of their obligations under the Senior Lien Documents), and (ii) the net
cash proceeds of any such Default Disposition are applied in accordance with
Section 4.1 (as if they were proceeds received in connection with an Enforcement
Action).  

(e)To the extent that the Liens of Third Lien Agent in and to any Collateral are
to be released as provided in this Section 5.1,  

(i)Third Lien Agent shall promptly, upon the written request of Senior Lien
Agent, execute and deliver such release documents and confirmations of the
authorization to file UCC amendments, in each case, as Senior Lien Agent may
reasonably require in connection with such Disposition to evidence and
effectuate such release; provided, that any such release or UCC amendment by
Third Lien Agent shall not extend to or otherwise affect any of the rights, if
any, of Third Lien Agent to the proceeds from any such Disposition of any
Collateral, 

(ii)from and after the time that the Liens of Third Lien Agent in and to the
Collateral are released, Third Lien Agent shall be automatically and irrevocably
deemed to have authorized Senior Lien Agent to file UCC amendments releasing the
Collateral subject to such Disposition as to UCC financing statements between
any Grantor and Third Lien Agent or any other Third Lien Claimholder to evidence
such release,  

(iii)Third Lien Agent shall be deemed to have consented under the Third Lien
Documents to such Disposition to the same extent as the consent of Senior Lien
Agent and the other Senior Lien Claimholders, and 

(iv)in accordance with the provisions of applicable law, the Liens of Third Lien
Agent shall automatically attach to any proceeds of any Third Lien Collateral
subject to any such Disposition to the extent not used to repay Senior Lien
Obligations. 

(f)Until the Discharge of Senior Lien Obligations occurs, Third Lien Agent
hereby irrevocably constitutes and appoints Senior Lien Agent and any officer or
agent of Senior Lien Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Third Lien Agent or such holder or in Senior Lien Agent's own name,
from time to time in Senior Lien Agent's discretion, for the purpose of carrying
out the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary to
accomplish the purposes of this Section 5.1, including any financing statement
amendments (form UCC3) or any other endorsements or other instruments of
transfer or release. 

(g)Until the Discharge of Senior Lien Obligations occurs, to the extent that
Senior Lien Agent or the Senior Lien Claimholders (i) have released any Lien on
Collateral or any Grantor with respect to the Senior Lien Obligations, and any
such Liens or obligations are later reinstated, or (ii) obtain any new Liens
from any Grantor or obtain a guaranty from any Subsidiary of the Borrower of the
Senior Lien Obligations, then Third Lien Agent, for itself and for the Third
Lien Claimholders, shall be entitled to obtain a Lien on any such Third Lien
Collateral (but not, for the avoidance of doubt, assets that constitute ABL
Priority Collateral), subject to the terms (including the lien subordination
provisions) of this Agreement, and a guaranty from such Grantor, as the case may
be. 

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

5.2Insurance.  Unless and until the Discharge of Senior Lien Obligations has
occurred: 

(a)(i) Senior Lien Agent and the Senior Lien Claimholders shall have the sole
and exclusive right, subject to the rights of Grantors under the Senior Lien
Documents and the terms of the Intercreditor Agreement, to adjust and settle any
claim under any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral; and
(ii) all proceeds of any such insurance policy and any such award (or any
payments with respect to a deed in lieu of condemnation) shall be paid, subject
to the rights of Grantors under the Senior Lien Documents and the Third Lien
Documents, first to the Senior Lien Claimholders and the Third Lien Claimholders
in accordance with the priorities set forth in Section 4.1, until paid in full
in cash, and second, to the owner of the subject property, such other person as
may be entitled thereto, or as a court of competent jurisdiction may otherwise
direct; and 

(b)if Third Lien Agent or any other Third Lien Claimholder shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Section 5.2, it shall pay such proceeds over to Senior
Lien Agent in accordance with the terms of Section 4.2. 

5.3Amendments; Refinancings; Legend. 

(a)The Senior Lien Documents may be amended, supplemented or otherwise modified
in accordance with their terms and the Senior Lien Obligations may be
Refinanced, in each case without notice to, or the consent of, Third Lien Agent
or any other Third Lien Claimholder, all without affecting the lien
subordination or other provisions of this Agreement; provided, that, in the case
of a Refinancing, the holders of such Refinancing debt bind themselves (in a
writing addressed to Third Lien Agent) to the terms of this Agreement and that
any such amendment, supplement, or modification shall not, without the prior
written consent of Third Lien Agent (which it shall be authorized to consent to
based upon an affirmative vote of the requisite Third Lien Claimholders under
the Third Lien Indenture) contravene the provisions of this Agreement.   

(b)Pursuant to the restrictions set forth in the Senior Lien Documents as in
effect on the date hereof and the terms of the Third Lien Documents, the Third
Lien Documents may not be amended, supplemented or otherwise modified in
accordance with their terms, in each case without notice to and the consent of
Term Loan Agent and Revolving Agent. 

(c)[Reserved] 

(d)In the event Senior Lien Agent or the Senior Lien Claimholders and the
relevant Grantor enter into any amendment, waiver, or consent which constitutes
a Deemed Third Lien Amendment, then such Deemed Third Lien Amendment shall apply
automatically to any comparable provision of the Third Lien Collateral Documents
without the requirement of consent of Third Lien Agent or the Third Lien
Claimholders and without any action by Third Lien Agent, or any Grantor.  Third
Lien Agent promptly shall execute and deliver to Senior Lien Agent such
amendment, waiver, or consent as Senior Lien Agent may request to effectively
confirm such amendment. 

5.4Bailee for Perfection.   

(a)Each of the Revolving Agent, the Term Loan Agent and the Third Lien Agent
agree to hold that part of the Collateral that is in its possession (or in the
possession of its agents or bailees) to the extent that possession thereof is
taken to perfect a Lien thereon under the UCC or other applicable law (such
Collateral being referred to as the "Pledged Collateral"), as bailee and as a
non-fiduciary representative for the Third Lien Agent, the Revolving Agent, or
the Term Loan Agent, as applicable, solely  

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

for the purpose of perfecting the security interest granted under the Third Lien
Documents or the Senior Lien Documents, as applicable, subject to the terms and
conditions of this Section 5.4.  Unless and until the Discharge of Senior Lien
Obligations, Third Lien Agent agrees to promptly notify each of the Revolving
Agent and the Term Loan Agent of any Pledged Collateral held by it or by any
other Third Lien Claimholder, and, immediately upon the request of Senior Lien
Agent at any time prior to the Discharge of Senior Lien Obligations, Third Lien
Agent agrees to deliver to Senior Lien Agent any such Pledged Collateral held by
it or by any other Third Lien Claimholder, together with any necessary
endorsements (or otherwise allow Senior Lien Agent to obtain control of such
Pledged Collateral).

(b)Neither Revolving Agent nor the Term Loan Agent shall have any obligation
whatsoever to Third Lien Agent or any other Third Lien Claimholder to ensure
that the Pledged Collateral is genuine or owned by any of Grantors or to
preserve rights or benefits of any person except as expressly set forth in this
Section 5.4.  Third Lien Agent shall have no obligation whatsoever to the
Revolving Agent, the Term Loan Agent or any other Senior Lien Claimholder to
ensure that the Pledged Collateral is genuine or owned by any of Grantors or to
preserve rights or benefits of any person except as expressly set forth in this
Section 5.4.  The duties or responsibilities of the Revolving Agent and the Term
Loan Agent under this Section 5.4 shall be limited solely to holding the Pledged
Collateral as bailee and non-fiduciary representative in accordance with this
Section 5.4 and delivering the Pledged Collateral upon a Discharge of Senior
Lien Obligations as provided in Section 5.8.  The duties or responsibilities of
Third Lien Agent under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee and non-fiduciary representative in accordance with
this Section 5.4. 

(c)Neither the Revolving Agent nor the Term Loan Agent acting pursuant to this
Section 5.4 shall have by reason of the Senior Lien Collateral Documents, the
Third Lien Collateral Documents, or this Agreement a fiduciary relationship in
respect of Third Lien Agent or any other Third Lien Claimholder.  Third Lien
Agent acting pursuant to this Section 5.4 shall not have by reason of the Senior
Lien Collateral Documents, the Third Lien Collateral Documents, or this
Agreement a fiduciary relationship in respect of Revolving Agent, Term Loan
Agent or any other Senior Lien Claimholder. 

(d)Upon the Discharge of Senior Lien Obligations, Senior Lien Agent shall, to
the extent permitted by applicable law, deliver the remaining tangible Pledged
Collateral (if any) together with any necessary endorsements, first, to Third
Lien Agent to the extent Third Lien Secured Claims remain outstanding as
confirmed in writing by Third Lien Agent, and, to the extent that Third Lien
Agent confirms no Third Lien Secured Claims are outstanding, second, to Borrower
to the extent no Senior Lien Obligations or Third Lien Secured Claims remain
outstanding (in each case, so as to allow such person to obtain possession or
control of such Pledged Collateral).  At such time, Senior Lien Agent further
agrees to take all other action reasonably requested by Third Lien Agent at the
expense of Borrower (including amending any outstanding control agreements) to
enable Third Lien Agent to obtain a first priority security interest in the
Pledged Collateral.  

5.5When Discharge of Senior Lien Obligations Deemed to Not Have Occurred.  If
Borrower enters into any Refinancing of the Senior Lien Obligations, then a
Discharge of Senior Lien Obligations shall not be deemed to have occurred for
all purposes of this Agreement, and the obligations under such Refinancing of
such Senior Lien Obligations shall be treated as Senior Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and Senior Lien Agent under
the Senior Lien Documents effecting such Refinancing shall be Senior Lien Agent
for all purposes of this Agreement.  Senior Lien Agent (or in the case of a
Refinancing of the Revolving Loan Agreement, the Revolving Agent) under such
Senior Lien Documents shall agree (in a writing addressed to Third Lien Agent)
to be bound by the terms of this Agreement and Third Lien Agent agrees to
acknowledge and accept such writing.   

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

5.6Reserved.  

5.7Injunctive Relief.  Should any Third Lien Claimholder in any way take,
attempt to, or threaten to take any action contrary to terms of this Agreement
with respect to the Collateral, or fail to take any action required by this
Agreement, Senior Lien Agent or any other Senior Lien Claimholder may obtain
relief against such Third Lien Claimholder by injunction, specific performance,
or other appropriate equitable relief, it being understood and agreed by Third
Lien Agent that (a) the Senior Lien Claimholders' damages from such actions may
at that time be difficult to ascertain and may be irreparable, and (b) each
Third Lien Claimholder waives any defense that the Senior Lien Claimholders
cannot demonstrate damage or be made whole by the awarding of damages.  Third
Lien Agent hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by Senior Lien Agent,
the Revolving Agent or the other Senior Lien Claimholders. 

5.8[Reserved].   

SECTION 6.  Insolvency Proceedings.

6.1Enforceability and Continuing Priority.   This Agreement shall be applicable
both before and after the commencement of any Insolvency Proceeding and all
converted or succeeding cases in respect thereof.  The relative rights of
Claimholders in or to any distributions from or in respect of any Collateral or
proceeds of Collateral, shall continue after the commencement of any Insolvency
Proceeding.  Accordingly, the provisions of this Agreement are intended to be
and shall be enforceable as a subordination agreement within the meaning of
section 510 of the Bankruptcy Code. 

6.2Financing.  If any Grantor shall be subject to any Insolvency Proceeding and
if Senior Lien Agent consents to the use of cash collateral (as such term is
defined in section 363(a) of the Bankruptcy Code; herein, "Cash Collateral"), on
which Senior Lien Agent has a Lien or consents to such Grantor obtaining
financing provided under section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law (such financing, a "DIP Financing"), and
if such Cash Collateral use or DIP Financing, as applicable, meets the
applicable DIP Financing Conditions, then Third Lien Agent unconditionally
agrees that it will consent to such Cash Collateral use or raise no objection to
such DIP Financing, as applicable. In addition, if Senior Lien Agent objects to
any use of Cash Collateral or DIP Financing, then Third Lien Agent, for itself
and on behalf of the Third Lien Claimholders in their capacity as holders of
secured claims, shall join such objection by Senior Lien Agent, provided such
objection is not in contravention of the express terms of this Agreement and
except in the event the DIP Financing has been proposed by the Third Lien Agent
or any of the Third Lien Claimholders consistent with this Agreement.  If any
Grantor obtains DIP Financing, Third Lien Agent will subordinate its Liens in
the Collateral (and in any other assets of the Grantors that may serve as
collateral (including avoidance actions, or the proceeds thereof) for such DIP
Financing) to the Liens securing such DIP Financing.  Third Lien Agent agrees
that it shall not, and nor shall any of the Third Lien Claimholders, absent the
prior written consent of Senior Lien Agent, directly or indirectly, provide,
offer to provide, or support any DIP Financing unless the Discharge of Senior
Lien Obligations occurs upon the closing of such DIP Financing.  In addition,
Third Lien Agent agrees that it shall not, and nor shall any of the Third Lien
Claimholders, absent the prior written consent of the Revolving Agent, directly
or indirectly, provide, offer to provide, or support any DIP Financing secured
by Liens on any assets constituting ABL Priority Collateral, unless Discharge of
Revolving Loan Obligations occurs upon the closing of such DIP Financing.  If,
in connection with any Cash Collateral use or DIP Financing, any Liens on the
Collateral held by the Senior Lien Claimholders to secure the Senior Lien
Obligations are subject to a surcharge or are subordinated to an administrative
priority claim, a professional fee "carve-out," or fees owed to the United
States Trustee, then the Liens on the Collateral of the Third Lien Claimholders
securing the Third Lien Debt shall also be subordinated to  

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

such interest or claim and shall remain subordinated to the Liens on the
Collateral of the Senior Lien Claimholders consistent with this Agreement.

6.3Sales.  Third Lien Agent and each Third Lien Claimholder agrees that it will
consent to, and will not object or oppose a motion (including any sale or bid
procedures motion) to Dispose of any Collateral free and clear of the Liens of
Third Lien Agent under section 363 or section 1129 of the Bankruptcy Code if the
Senior Lien Agent (or, in the case of ABL Priority Collateral, the Revolving
Agent) has consented to such motion and the Disposition of Collateral free and
clear of the Liens of the Senior Lien Agent.  In addition, if Senior Lien Agent
(or, in the case of ABL Priority Collateral, the Revolving Agent) objects to any
Disposition of Collateral, then Third Lien Agent, for itself and on behalf of
the Third Lien Claimholders in their capacity as holders of secured claims,
shall join such objection by Senior Lien Agent (or, in the case of ABL Priority
Collateral, the Revolving Agent), provided such objection is not in
contravention of the express terms of this Agreement. 

6.4Relief from the Automatic Stay.  Until the Discharge of Senior Lien
Obligations has occurred, Third Lien Agent agrees not to (a) seek (or support
any other person seeking) relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of the Collateral, without the prior
written consent of Senior Lien Agent (or, in the case of a stay in respect of
ABL Priority Collateral, the Revolving Agent), or (b) oppose any request by the
Senior Lien Agent or any other Senior Lien Claimholder to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of the
Collateral. 

6.5Adequate Protection.   

(a)In any Insolvency Proceeding involving a Grantor, 

(i)Third Lien Claimholder agrees that it shall not object to or contest, or
support any other person objecting or contesting (and instead shall be deemed to
have hereby irrevocably, absolutely, and unconditionally waived any right to do
so): 

(A)any request by any Senior Lien Claimholder prior to the Discharge of Senior
Lien Obligations for adequate protection of their interest in the Collateral,
including replacement or additional Liens on post-petition assets; or 

(B)any (x) objection by any Senior Lien Claimholder to any motion, relief,
action, or proceeding based on any such Senior Lien Claimholders claiming a lack
of adequate protection, or (y) request by any Senior Lien Claimholder for relief
from the automatic stay; 

(ii)if any one or more Senior Lien Claimholders are granted adequate protection
in the form of an additional or replacement Lien (on existing or future assets
of Grantors (other than assets constituting ABL Priority Collateral)) in
connection with any DIP Financing or use of Cash Collateral, then Senior Lien
Agent agrees that Third Lien Agent shall also be entitled to seek, without
objection from Senior Lien Claimholders, adequate protection in the form of an
additional or replacement Lien (on the same existing or future assets of
Grantors), which additional or replacement Lien, if obtained, shall be
subordinate to the Liens securing the Senior Lien Obligations (including those
under a DIP Financing) on the same basis as the other Liens securing the Third
Lien Debt are subordinate to the Senior Lien Obligations under this Agreement;
provided that such additional or replacement Lien may not attach to any ABL
Priority Collateral; 

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(iii)no Third Lien Claimholder may seek adequate protection except for adequate
protection permitted pursuant to Section 6.5(a)(ii) or (iv) , and Third Lien
Agent further agrees that Senior Lien Agent shall also be entitled to seek
(subject to the Intercreditor Agreement), without objection from the Third Lien
Claimholders, a senior adequate protection Lien in and to such existing or
future assets of Grantors as security for the Senior Lien Obligations and that
any adequate protection Lien securing the Third Lien Debt (it being understood
and agreed no such lien shall attach to any ABL Priority Collateral) shall be
subordinated to such senior adequate protection Lien securing the Senior Lien
Obligations on the same basis as the other Liens securing the Third Lien Debt
are subordinated to the Liens securing the Senior Lien Obligations under this
Agreement;  

(iv)if any one or more Senior Lien Claimholders are granted adequate protection
in the form of a superpriority or other administrative expense claim in
connection with any DIP Financing or use of Cash Collateral, then Senior Lien
Agent agrees that Third Lien Agent shall also be entitled to seek, without
objection from Senior Lien Claimholders, adequate protection in the form of a
superpriority or other administrative expense claim (as applicable), which
superpriority or other administrative expense claim, if obtained, (A) shall be
treated as proceeds of Collateral for all purposes under this Agreement and
shall be subordinate to the superpriority or other administrative expense claim
of the Senior Lien Claimholders (such subordination to include an express
provision that the Third Lien Claimholders will not object to or otherwise
oppose a Plan of Reorganization that is accepted by the requisite affirmative
vote of all classes composed of the secured claims of Senior Lien Claimholders
based upon the failure of such Plan of Reorganization to pay the Third Lien
Claimholders' superpriority or other administrative expense claims in full in
accordance with section 1129(a)(9)(A) of the Bankruptcy Code) and (B) shall not
be payable from any ABL Priority Collateral or any proceeds thereof; and  

(v)if any one or more Third Lien Claimholders are granted adequate protection in
the form of a superpriority or other administrative expense claim in connection
with any DIP Financing or use of Cash Collateral, then Third Lien Agent agrees
that Senior Lien Agent and the Revolving Agent shall also be entitled to seek,
without objection from Third Lien Claimholders, adequate protection in the form
of a superpriority or other administrative expense claim (as applicable), which
superpriority or other administrative expense claim, if obtained, shall be
senior to the superpriority or other administrative expense claim of the Third
Lien Claimholders. 

(b)Neither Third Lien Agent nor any other Third Lien Claimholder shall object
to, oppose, or challenge the determination of the extent of any Liens held by
any of the Term Agent, the Revolving Agent or the Senior Lien Claimholders or
the value of any claims of Senior Lien Claimholders under section 506(a) of the
Bankruptcy Code or any claim by any Senior Lien Claimholder for allowance in any
Insolvency Proceeding of Senior Lien Obligations consisting of post-petition
interest, fees, or expenses.    

(c)[Reserved] 

6.6Specific Sections of the Bankruptcy Code.  Third Lien Agent shall not object
to, oppose, support any objection, or take any other action to impede, the right
of any Senior Lien Claimholder to make an election under section 1111(b)(2) of
the Bankruptcy Code.  The Third Lien Claimholders waive any claim they may
hereafter have against any Senior Lien Claimholder arising out of the election
by any Senior Lien Claimholder of the application of section 1111(b)(2) of the
Bankruptcy Code.  The Third Lien Claimholders agree that they will not, directly
or indirectly, assert or support the assertion of, and hereby waive any right
that they may have to assert or support the assertion of any claim or relief
under section 506(c) or section 552 of the Bankruptcy Code as against any Senior
Lien Claimholder or any of the Collateral to the extent securing the Senior Lien
Obligations. 

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

6.7No Waiver.  Subject to Section 3.1(a) and the other provisions of this
Section 6, nothing contained herein shall prohibit or in any way limit any
Senior Lien Claimholder from objecting in any Insolvency Proceeding involving a
Grantor to any action taken by any Third Lien Claimholder, including the seeking
by any Third Lien Claimholder of adequate protection or the assertion by any
Third Lien Claimholder of any of its rights and remedies under the Third Lien
Documents. 

6.8Avoidance Issues.   

(a)If any Senior Lien Claimholder is required in any Insolvency Proceeding or
otherwise to turn over, disgorge, or otherwise pay to the estate of any Grantor
any amount paid in respect of Senior Lien Obligations (or if any Senior Lien
Claimholder elects to do so upon the advice of counsel), then such Senior Lien
Claimholder shall be entitled to a reinstatement of the Senior Lien Obligations
with respect to all such amounts, and all rights, interests, priorities, and
privileges recognized in this Agreement shall apply with respect to any such
recovery.   

(b)Subject to the preceding clause (a), if any Third Lien Claimholder is
required in any Insolvency Proceeding or otherwise to turn over, disgorge, or
otherwise pay to the estate of any Grantor any amount paid in respect of Third
Lien Debt (or if any Third Lien Claimholder elects to do so upon the advice of
counsel), then such Third Lien Claimholder shall be entitled to a reinstatement
of the Third Lien Debt with respect to all such amounts, and all rights,
interests, priorities, and privileges recognized in this Agreement shall apply
with respect to any such recovery.   

(c)If this Agreement shall have been terminated prior to such recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the parties hereto.  

6.9Plan of Reorganization.   

(a)If, in any Insolvency Proceeding involving a Grantor, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a confirmed Plan of Reorganization or similar
dispositive restructuring plan, both on account of Senior Lien Obligations and
on account of Third Lien Debt, then, to the extent the debt obligations
distributed on account of the Senior Lien Obligations and on account of the
Third Lien Debt are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations. 

(b)The provisions of Section 1129(b)(1) of the Bankruptcy Code notwithstanding,
the Third Lien Claimholders agree that they will not propose, support, or vote
in favor of any Plan of Reorganization of a Grantor that (i) does not provide
for Discharge of Senior Lien Obligations on the effective date thereof or (ii)
is otherwise inconsistent with the priorities or other provisions of this
Agreement. 

(c)Unless and until the Discharge of Senior Lien Obligations has occurred and
except as otherwise expressly provided in Section 2.1 and this Section 6.9(c),
if a Grantor (or any of its assets) is the subject of an Insolvency Proceeding
and if any distribution is received by Third Lien Agent or any other Third Lien
Claimholder on account of their Third Lien Secured Claims in connection with
such Insolvency Proceeding, then such distribution shall be segregated and held
in trust and forthwith paid over to Senior Lien Agent  (or, if the distribution
is in respect of ABL Priority Collateral, to the Revolving Agent), subject to
the terms of the Intercreditor Agreement, for the benefit of the Senior Lien
Claimholders in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct.  Except as otherwise
provided in Section 6.5 and Section 6.9(a) hereof, unless and until the
Discharge  

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

of Senior Lien Obligations has occurred, the Third Lien Agent and each other
Third Lien Claimholder shall be required to turnover to the Senior Lien Agent
(or, if the distribution is in respect of ABL Priority Collateral, to the
Revolving Agent) and the Senior Lien Agent (or, if applicable, the Revolving
Agent) shall be entitled to apply (or, in the case of non-cash proceeds, hold)
in accordance with Section 4.1 any cash or non-cash distribution received by the
Third Lien Claimholders on account of their Third Lien Secured Claims pursuant
to a confirmed Plan of Reorganization of a Grantor irrespective of whether such
Plan of Reorganization (or any Final Order in respect thereof) purports to find
that the distribution to the Senior Lien Claimholders pays the Senior Lien
Obligations in full, unless such distribution is made under a confirmed Plan of
Reorganization of such Grantor that (x) provides for Discharge of Revolving Loan
Obligations on the effective date thereof and (y) is accepted by the requisite
affirmative vote of all classes composed of the secured claims of the Term Loan
Claimholders or otherwise provides for the Discharge of Term Loan Obligations.
 Third Lien Agent irrevocably authorizes and empowers Senior Lien Agent (or, if
applicable, the Revolving Agent), in the name of each Third Lien Claimholder, to
demand, sue for, collect, and receive any and all such distributions in respect
of any Third Lien Secured Claim to which the Senior Lien Claimholders are
entitled hereunder.  In furtherance of the foregoing, Senior Lien Agent (or, if
applicable, the Revolving Agent) is hereby authorized to make any such
endorsements as agent for Third Lien Agent or any such Third Lien Claimholders.
 This authorization is coupled with an interest and is irrevocable until the
Discharge of Senior Lien Obligations.  To the extent that the confirmed Plan of
Reorganization does not specify whether the Third Lien Claimholders are
receiving any particular distribution, in whole or in part, on account of their
Third Lien Deficiency Claims, such distribution shall be conclusively presumed
to be on account of their Third Lien Secured Claims.

SECTION 7. Reliance; Waivers; Etc.

7.1Reliance.  Other than any reliance on the terms of this Agreement, Senior
Lien Agent acknowledges that it and such Senior Lien Claimholders have,
independently and without reliance on Third Lien Agent or any other Third Lien
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into such Senior Lien
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the
Senior Lien Credit Agreement or this Agreement.  Third Lien Agent acknowledges
that it and the Third Lien Claimholders have, independently and without reliance
on Senior Lien Agent or any other Senior Lien Claimholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the Third Lien Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Third Lien
Documents or this Agreement. 

7.2No Warranties or Liability.  Senior Lien Agent acknowledges and agrees that
each of Third Lien Agent and the other Third Lien Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability, or enforceability
of any of the Third Lien Documents, the ownership of any Collateral, or the
perfection or priority of any Liens thereon.  Except as otherwise expressly
provided herein, the Third Lien Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under the Third Lien
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate.  Third Lien Agent acknowledges and agrees that
Senior Lien Agent and the other Senior Lien Claimholders have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability, or enforceability of any of
the Senior Lien Documents, the ownership of any Collateral, or the perfection or
priority of any Liens thereon.  Except as otherwise expressly provided herein,
the Senior Lien Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under their respective Senior Lien
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate.  Third Lien Agent and the other Third Lien
Claimholders shall have no duty to Senior Lien Agent or any other Senior Lien
Claimholder,  

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

and Senior Lien Agent and the other Senior Lien Claimholders shall have no duty
to Third Lien Agent or any other Third Lien Claimholder, to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Grantor (including
the Senior Lien Documents and the Third Lien Documents), regardless of any
knowledge thereof which they may have or be charged with.

7.3No Waiver of Lien Priorities.   

(a)No right of Senior Lien Agent or any other Senior Lien Claimholder to enforce
any provision of this Agreement or any Senior Lien Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act by Senior Lien Agent or any other
Senior Lien Claimholder, or by any noncompliance by any person with the terms,
provisions, and covenants of this Agreement, any of the Senior Lien Documents or
any of the Third Lien Documents, regardless of any knowledge thereof which
Senior Lien Agent or any other Senior Lien Claimholder may have (or be otherwise
charged with). 

(b)Without in any way limiting the generality of the foregoing paragraph (but
subject to any rights of Grantors under the Senior Lien Documents and subject to
the provisions of Section 5.3(a)), Senior Lien Agent and the other Senior Lien
Claimholders may, at any time and from time to time in accordance with the
Senior Lien Documents or applicable law, without the consent of, or notice to,
Third Lien Agent or any other Third Lien Claimholder, without incurring any
liabilities to Third Lien Agent or any other Third Lien Claimholder and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of Third
Lien Agent or any other Third Lien Claimholder is affected, impaired, or
extinguished thereby) do any one or more of the following without the prior
written consent of Third Lien Agent: 

(i)change the manner, place, or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase, or alter, the terms of any of
the Senior Lien Obligations or any Lien on any Senior Lien Collateral or
guarantee thereof or any liability of any Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Senior Lien Obligations, without any restriction as to the
tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify, or supplement in any manner any Liens held by Senior
Lien Agent or any other Senior Lien Claimholder, the Senior Lien Obligations, or
any of the Senior Lien Documents; 

(ii)sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Senior Lien Collateral or
any liability of any Grantor to Senior Lien Agent or any other Senior Lien
Claimholders, or any liability incurred directly or indirectly in respect
thereof; 

(iii)settle or compromise any Senior Lien Obligations or any other liability of
any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Senior Lien Obligations) in any manner
or order; and 

(iv)exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other person, elect any remedy and otherwise deal freely with
any Grantor or any Senior Lien Collateral and any security and any guarantor or
any liability of any Grantor to Senior Lien Agent or any other Senior Lien
Claimholder or any liability incurred directly or indirectly in respect
thereof. 

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(c)Except as otherwise provided herein, Third Lien Agent also agrees that Senior
Lien Agent and the other Senior Lien Claimholders shall have no liability to
Third Lien Agent or any other Third Lien Claimholder, and Third Lien Agent
hereby waives any claim against Senior Lien Agent or any other Senior Lien
Claimholder arising out of any and all actions which Senior Lien Agent or any
other Senior Lien Claimholder may, pursuant to the terms hereof, take, permit or
omit to take with respect to: 

(i)the Senior Lien Documents; 

(ii)the collection of the Senior Lien Obligations; or 

(iii)the foreclosure upon, or sale, liquidation, or other disposition of, or the
failure to foreclose upon, or sell, liquidate, or otherwise dispose of, any
Senior Lien Collateral.  Third Lien Agent agrees that Senior Lien Agent and the
other Senior Lien Claimholders have no duty to them in respect of the
maintenance or preservation of the Senior Lien Collateral, the Senior Lien
Obligations, or otherwise. 

(d)Until the Discharge of Senior Lien Obligations, Third Lien Agent agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead, or otherwise assert, or otherwise claim the benefit
of, any marshaling, appraisal, valuation, or other similar right that may
otherwise be available under applicable law with respect to the Collateral or
any other similar rights a junior secured creditor may have under applicable
law. 

7.4Obligations Unconditional.  For so long as this Agreement is in full force
and effect, all rights, interests, agreements, and obligations of Senior Lien
Agent and the other Senior Lien Claimholders and Third Lien Agent and the other
Third Lien Claimholders, respectively, hereunder shall remain in full force and
effect irrespective of: 

(a)any lack of validity or enforceability of any Senior Lien Documents or any
Third Lien Documents; 

(b)except as otherwise expressly restricted in this Agreement, any change in the
time, manner, or place of payment of, or in any other terms of, all or any of
the Senior Lien Obligations or Third Lien Debt, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Senior Lien Document or any
Third Lien Document; 

(c)except as otherwise expressly restricted in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Senior Lien Obligations or Third Lien
Debt or any guarantee thereof; 

(d)the commencement of any Insolvency Proceeding in respect of any Grantor; or 

(e)any other circumstances which otherwise might constitute a defense available
to any Grantor in respect of the Senior Lien Obligations, the Senior Lien Agent,
any other Senior Lien Claimholder, the Third Lien Debt, the Third Lien Agent, or
any other Third Lien Claimholder. 

SECTION 8.  Representations and Warranties.

8.1Representations and Warranties of Each Party.  Each party hereto represents
and warrants to the other parties hereto as follows:   

--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)  Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

(b)  This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

(c)  The execution, delivery, and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority.

8.2Representations and Warranties of Each Agent.  Each of the Revolving Agent,
the Term Loan Agent and the Third Lien Agent represents and warrants to the
other that it has been authorized by the Senior Lien Claimholders or the Third
Lien Claimholders, as applicable, under the Revolving Loan Agreement, the Term
Loan Agreement or the Third Lien Security Agreement, as applicable, to enter
into this Agreement and that each of the agreements, covenants, waivers, and
other provisions hereof is valid, binding, and enforceable against the Senior
Lien Lenders or holders of Extended Prepetition Debt, as applicable, as fully as
if they were parties hereto. 

8.3Survival.  All representations and warranties made by one party hereto in
this Agreement shall be considered to have been relied upon by the other party
hereto and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by any such other party.   

SECTION 9. Miscellaneous.

9.1Conflicts.  In the event of any conflict between the provisions of this
Agreement and the provisions of any of the Senior Lien Documents or any of the
Third Lien Documents, the provisions of this Agreement shall govern and control;
provided, however, that in the event of any conflict between the Senior Lien
Documents and the Third Lien Documents (including, without limitation, any
conflicts between the Intercreditor Agreement and this Agreement) concerning the
relative rights and priorities of the Revolving Agent and the Revolving Loan
Claimholders, on the one hand, and the Term Loan Agent and the Term Loan
Claimholders, on the other hand, the provisions of the Senior Loan Documents
(including the Intercreditor Agreement) shall govern and control. 

9.2Effectiveness; Continuing Nature of this Agreement; Severability.  This
Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the Senior
Lien Claimholders may continue, at any time and without notice to Third Lien
Agent or any other Third Lien Claimholder, to extend credit and other financial
accommodations to or for the benefit of any Grantor constituting Senior Lien
Obligations in reliance hereof.  Third Lien Agent hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement.  The terms of this Agreement shall survive, and shall continue
in full force and effect, in any Insolvency Proceeding.  Any provision of this
Agreement that is prohibited or unenforceable shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for such Grantor in
any Insolvency Proceeding.  This Agreement shall terminate and be of no further
force and effect: 

--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a)with respect to Senior Lien Agent, the other Senior Lien Claimholders, and
the Senior Lien Obligations, upon the Discharge of Senior Lien Obligations; and 

(b)with respect to Third Lien Agent, the other Third Lien Claimholders, and the
Third Lien Debt, on the date that the Third Lien Debt is paid in U.S. Dollars in
full in cash or immediately available funds and all commitments, if any, to
extend credit to Borrower are terminated or have expired. 

9.3Amendments; Waivers.  No amendment, modification, or waiver of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time.  The Borrower or any other Grantor shall have the right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement that (a) imposes additional covenants or contractual obligations
on any Borrower or Grantor, or (b) amends or modifies the obligations of any
Borrower or any other Grantor in a manner adverse to such Borrower or Grantor or
imposes additional covenants or contractual obligations on any Borrower or any
other Grantor. 

9.4Information Concerning Financial Condition of the Borrower and its
Subsidiaries.  Senior Lien Agent and the other Senior Lien Claimholders, on the
one hand, and Third Lien Agent and the other Third Lien Claimholders, on the
other hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of the Borrower and its Subsidiaries and all endorsers or
guarantors of the Senior Lien Obligations or the Third Lien Debt and (b) all
other circumstances bearing upon the risk of nonpayment of the Senior Lien
Obligations or the Third Lien Debt.  Senior Lien Agent and the other Senior Lien
Claimholders shall have no duty to advise Third Lien Agent or any other Third
Lien Claimholder of information known to it or them regarding such condition or
any such circumstances or otherwise.  Third Lien Agent and the other Third Lien
Claimholders shall have no duty to advise Senior Lien Agent or any other Senior
Lien Claimholder of information known to it or them regarding such condition or
any such circumstances or otherwise.  In the event Senior Lien Agent or any
other Senior Lien Claimholder, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to Third Lien
Agent or any other Third Lien Claimholder, it or they shall be under no
obligation: 

(a)to make, and Senior Lien Agent and the other Senior Lien Claimholders shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness, or validity of any such
information so provided; 

(b)to provide any additional information or to provide any such information on
any subsequent occasion; 

(c)to undertake any investigation; or 

(d)to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential. 

9.5Subrogation. With respect to any payments or distributions in cash, property,
or other assets that Third Lien Agent or any other Third Lien Claimholder pays
over to Senior Lien Agent or any other Senior Lien Claimholder under the terms
of this Agreement, Third Lien Agent and the other Third Lien Claimholders shall
be subrogated to the rights of Senior Lien Agent and the other Senior Lien
Claimholders; provided, that Third Lien Agent hereby agrees not to assert or
enforce any such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of all Senior Lien Obligations has occurred. 

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

9.6SUBMISSION TO JURISDICTION; WAIVERS.   

(a)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE, COUNTY, AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY: 

(i)ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS; 

(ii)WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; 

(iii)AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.7; AND 

(iv)AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT. 

(b)EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.6(b) AND EXECUTED BY
SENIOR LIEN AGENT AND THIRD LIEN AGENT), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT. 

9.7Notices.  All notices to the Third Lien Claimholders and the Senior Lien
Claimholders permitted or required under this Agreement shall also be sent to
Third Lien Agent and Senior Lien Agent, respectively.  Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by telefacsimile or United States mail or courier
service or electronic mail and shall be deemed to have been given when delivered
in person or by courier service and signed for  

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

against receipt thereof, upon receipt of telefacsimile or electronic mail, or 3
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed.  For the purposes hereof, the addresses of the parties
hereto shall be addressed as follows or as may be designated by such party in a
written notice to all of the other parties:

If to Senior Lien Agent or Senior Lien Lenders (prior to the Discharge of Term
Loan Obligations):

Cortland Capital Market Services LLC
225 W. Washington, 21st Floor
Chicago, Illinois 60606
Attn: Valerie Opperman and Legal Department
Fax: (312) 376-0751



With a copy to (or following the Discharge of the Term Loan Obligations, if to
Senior Lien Agent or Senior Lien Lenders):

 

Bank of America, N.A.

135 South LaSalle, 9th Floor

Chicago, Illinois 60603

Attn: Brad H. Breidenbach

Fax: (312) 453-3849

With a copy to:

 

Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois  60603
Attn: Randall Klein, Esq.
Fax: (312) 332-2196

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Drive, Suite 2700

Chicago, Illinois 60606-1720

Attn: Seth E. Jacobson

Fax: (312) 407-8511

 

 

 

If to Third Lien Agent:

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3C
ST. Paul, MN  55107

 

Attn: Global Corporate Trust

Reference: Specialty School, Inc.

Fax: (651) 466-7430

 

 

With a copy to:

Dorsey & Whitney LLP

51 West 52nd Street, 9th Floor

New York, NY  10019

 

Attn: Erin Trigg

Reference: School Specialty Inc.

Email: trigg.erin@dorsey.com

 

 

9.8Further Assurances.  Each of the Revolving Agent, the Term Loan Agent and the
Third Lien Agent agrees to take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as Revolving Agent, Term Loan Agent or Third Lien Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement, all at the expense of Borrower.  In furtherance
of the foregoing,  

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(a) each of the Revolving Agent and Term Loan Agent agrees that, if there is a
Refinancing of the Third Lien Debt permitted under the Revolving Loan Agreement
and if the agent or other representative of the holders of the indebtedness that
Refinances the Third Lien Debt so requests, it will execute and deliver either
an acknowledgement of the joinder of such agent or representative to this
Agreement or an agreement with such agent or representative identical to this
Agreement (subject to changing names of parties, documents and addresses, as
appropriate) in favor of any such agent or representative, and (b) the Third
Lien Agent agrees that, if there is a Refinancing of the Senior Lien Obligations
and if the agent or other representative of the holders of the indebtedness that
Refinances the Senior Lien Obligations so requests, it will execute and deliver
either an acknowledgement of the joinder of such agent or representative to this
Agreement or an agreement with such agent or representative identical to this
Agreement (subject to changing names of parties, documents and addresses, as
appropriate) in favor of any such agent or representative.

9.9APPLICABLE LAW.  THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.   EACH OF
THE PARTIES HERETO AGREES THAT THIS AGREEMENT RELATES TO A TRANSACTION COVERING
IN THE AGGREGATE NOT LESS THAN $250,000. 

9.10Binding on Successors and Assigns.  This Agreement shall be binding upon
Senior Lien Agent, the Senior Lien Claimholders, Third Lien Agent, the Third
Lien Claimholders, and their respective successors and assigns. 

9.11Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect. 

9.12Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic transmission (including e-mail and PDF) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable. 

9.13No Third Party Beneficiaries.  This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the Senior Lien Claimholders and the Third Lien Claimholders, provided
that, the Borrower and any Grantor shall be entitled to assert rights as a third
party beneficiary and enforce Sections 9.3, 9.10 and 9.13 of this Agreement
 Except as provided in the immediately preceding sentence, no Grantor shall be a
third party beneficiary of this Agreement. 

9.14Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of Senior Lien Agent and the other Senior Lien Claimholders, on the one
hand, and Third Lien Agent and the other Third Lien Claimholders on the other
hand.  Other than as provided in Sections 9.3 and 9.13, no Grantor or any other
creditor thereof shall have any rights hereunder and no Grantor may rely on the
terms hereof.  Nothing in this Agreement shall impair, as between Grantors and
Senior Lien Agent and the other Senior Lien Claimholders, or as between  

--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Grantors and Third Lien Agent and the other Third Lien Claimholders, the
obligations of Grantors to pay principal, interest, fees and other amounts as
provided in the Senior Lien Documents and the Third Lien Documents,
respectively.  

9.15Integration.  This Agreement reflects the entire understanding of the
parties with respect to the subject matter hereof and shall not be contradicted
or qualified by any other agreement, oral or written, before the date hereof. 

9.16Third Lien Agent.  All rights, protections, immunities and indemnities set
forth in the Third Lien Security Agreement shall apply hereto as if set forth
herein, solely as between the Borrower and Gurantors on the one hand, and the
Third Lien Agent on the other hand.  No Term Loan Claimholders will have any
liability or obligations to Third Lien Agent arising from or related to the
foregoing rights, protections, immunities and indemnities. 

[signature pages follow]

--------------------------------------------------------------------------------

32

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

BANK OF AMERICA, N.A.

as Revolving Agent

 

 

By: /s/ Brad Breidenbach           

Name: Brad Breidenbach

Title: Senior Vice President

 

 

TCW ASSET MANAGEMENT COMPANY LLC

as Term Loan Agent and Senior Agent

 

 

By: /s/ Suzanne Grosso        

Name: Suzanne Grosso

Title: Managing Director

 

 

U.S. BANK NATIONAL ASSOCIATION

as Third Lien Agent

 

 

By: /s/ Joshua A. Hahn           

Name:  Joshua A. Hahn

Title: Vice President

--------------------------------------------------------------------------------

Signature Page to Third Lien Intercreditor Agreement

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower and each Borrower's undersigned Subsidiaries each hereby
acknowledge that they have received a copy of the foregoing Third Lien
Intercreditor Agreement (as in effect on the date hereof, the "Initial Third
Lien Intercreditor Agreement") and agree to recognize all rights granted by the
Initial Third Lien Intercreditor Agreement to Senior Lien Agent, the other
Senior Lien Claimholders, Third Lien Agent, and the other Third Lien
Claimholders, waive the provisions of section 9-615(a) of the UCC in connection
with the application of proceeds of Collateral in accordance with the provisions
of the Initial Intercreditor Agreement, agree that they will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in the Initial Intercreditor Agreement and, without limiting the generality of
the foregoing, agree to abide by Sections 9.6 and 9.9 of the Agreement as if
such sections fully applied to them.  Each Borrower and each Borrower's
undersigned Subsidiaries each further acknowledge and agree that, other than as
provided in Section 9.13 of the Initial Intercreditor Agreement, they are not an
intended beneficiary or third party beneficiary under the Initial Intercreditor
Agreement, as amended, restated, supplemented or otherwise modified hereafter in
accordance with Section 9.3 thereof.

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

GRANTORS:

SCHOOL SPECIALTY, INC.


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Executive Vice President and Chief Financial Officer

 

CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

 

SPORTIME, LLC, a Delaware limited liability company


By: /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

--------------------------------------------------------------------------------

Signature Page to Third Lien Intercreditor Agreement Acknowledgement

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

DELTA EDUCATION, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

 

PREMIER AGENDAS, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

 

CHILDCRAFT EDUCATION, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

 

BIRD-IN-HAND WOODWORKS, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

 

CALIFONE INTERNATIONAL, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

 

SSI GUARDIAN, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

--------------------------------------------------------------------------------

Signature Page to Third Lien Intercreditor Agreement Acknowledgement

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FREY SCIENTIFIC, LLC, a Delaware limited liability company


By: /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

 

SAX ARTS & CRAFTS, LLC, a Delaware limited liability company


By:  /s/ Kevin Baehler          
Name: Kevin Baehler
Title: Assistant Secretary

--------------------------------------------------------------------------------

Signature Page to Third Lien Intercreditor Agreement Acknowledgement

 